PER CURIAM.
The referee’s findings ai;e, in our judgment, supported by the evidence, and we see no reason for disturbing his report upon the facts. His conclusions of law substantially follow the opinion of this general term, upon the first appeal, and there is nothing in the case as now presented calling for a re-examination of the questions of law which were then discussed. We do not think that the transafctions between Mr. and Mrs. Barlow, proved by the new evidence adduced, upon the second and third trials, were inconsistent with the existence of an actual indebtedness upon the account Under consideration; nor do we think that this new evidence materially affected the conclusions originally arrived at. We think the case has now arrived at a stage when all the questions which have been so severely litigated in this court may be fully and appropriately presented to the court of last resort, and that there is nothing in the record which would justify us, in the light of these previous decisions, in again ordering a new trial. The judgment should therefore be affirmed, with costs.